Exhibit 10.69

July 9, 2008

William Houghton, M.D.

Dear William:

It is with great pleasure that I invite you to join the Anesiva team. We are
building an exciting company with a deep pipeline that will be largely focused
on developing and commercializing products for pain management. The most
important component of any successful company is its people. To successfully
accomplish our goals, we are assembling a world-class team to support our
development, manufacturing and commercialization efforts.

Anesiva, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your initial title will be Chief Medical Officer, and you will
initially report to Michael Kranda, President and Chief Executive Officer. This
is a full-time exempt position. You will work at our facility located at 650
Gateway Boulevard, South San Francisco, CA, 94080. You agree to devote your best
efforts and substantially all of your business time and attention to the
business of the Company, except for vacation periods as set forth herein,
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies, and as otherwise authorized herein. By signing this
letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2. Salary. Subject to adjustment pursuant to the Company’s employment
compensation policies as in effect and revised from time to time, your gross
semi-monthly salary will be $14,166.67 (equivalent to an annualized rate of
$340,000 per year), payable in accordance with the Company’s standard payroll
schedule. Employees are currently paid on the 15th and the last day of the
month.



--------------------------------------------------------------------------------

William Houghton, M.D.

 

3. Discretionary Bonus. You will be eligible to earn an annual target bonus of
thirty-five percent (35%) of your base salary earned during the bonus year.
Whether your annual bonus is earned, and the amount of the annual bonus (if
any), will be determined under the terms of the Company’s annual bonus program
(as adopted by the Compensation Committee of the Board). The Board will
determine, in its sole discretion, the applicable corporate performance targets
for each bonus year, which may include corporate financial goals, business
development goals, and preclinical and clinical development goals. In order to
be eligible to earn your annual bonus, you must remain an active employee of the
Company through the bonus payout date following the end of the applicable work
year, and you will not earn any of your annual bonus if your employment
terminates for any reason before the bonus payout date. The Company shall have
the discretion to structure some or all of your annual bonus so that it
qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
Your annual bonus target will be reviewed annually and may be adjusted by the
Board in its discretion.

4. Relocation Benefits. You agree that you will permanently move to the San
Francisco Bay Area within three (3) months following your first date of
full-time employment with the Company (“Employment Commencement Date”). In order
to assist you in your relocation, the Company will do the following:

 

  •  

Pay you $4,000 per month ($2,000 semi-monthly) to rent temporary housing in the
San Francisco Bay Area for one year from your Employment Commencement Date
(“Housing Allowance”). The Housing Allowance payments will be paid in accordance
with the Company’s standard payroll schedule and will be subject to reduction to
reflect applicable withholding and payroll taxes and other deductions required
by law.

 

  •  

Reimburse you or pay on your behalf up to $2,000 for relocation assistance
services (e.g., area tours and home finding services) with a relocation
consulting firm designated by the Company (“Relocation Assistance”).

 

  •  

Reimburse you or pay on your behalf up to $5,000 for reasonable hotel, airfare,
and rental car expenses for up to three (3) months after your Employment
Commencement Date for travel for you and your wife between Coppell, TX and the
San Francisco Bay Area consistent with the Company’s travel policy or otherwise
pre-approved (“Travel Expenses”).

 

  •  

Reimburse you or pay on your behalf up to $30,000 for the move and temporary
storage of your household items, including up to two vehicles, from Coppell, TX
to the San Francisco Bay Area (“Moving Expenses”). The Company will, at your
option, either (i) reimburse you, in accordance with the Company’s reimbursement
policy and systems, for amounts paid to a licensed moving company, or (ii) pay
the Moving Expenses directly to a licensed moving company within thirty
(30) days after being invoiced for services performance, or on such

 

Page 2 of 7



--------------------------------------------------------------------------------

William Houghton, M.D.

 

 

other terms as may be agreed between the Company and the licensed moving
company.

 

  •  

Reimburse to you an after-tax amount not to exceed $50,000 in the aggregate for
(i) your documented real estate commission paid by you to a broker or other
seller-based closing costs for the sale of your home in Coppell, TX, (ii) your
documented lease termination fees for your apartment in Minnesota, and
(iii) your documented closing costs related to your purchase of a home in the
San Francisco Bay Area provided that such expenses are incurred and submitted to
the Company no later than December 31, 2009 (“Real Estate Reimbursement”). The
Company will reimburse you for amounts pursuant to the Real Estate Reimbursement
in accordance with the Company’s reimbursement policy and systems.

5. Relocation Repayment. In the event that you resign from employment with the
Company for any reason or are terminated by the Company for Cause (as defined in
this Section) within twenty-four (24) months after you Employment Commencement
Date, you agree that you will repay to the Company all amounts paid to you or on
your behalf (“Repayment Amount”) pursuant to Section 4, including any applicable
Housing Allowance, Relocation Assistance, Travel Expenses, Moving Expenses, and
Real Estate Reimbursement. However, if within twenty-four (24) months after your
Employment Commencement Date your employment with the Company ceases for any
reason other than termination for Cause within twelve (12) months after a Change
in Control (as defined in the Company’s Executive Change in Control Severance
Benefit Plan) or you are subject to an Involuntary Termination without Cause (as
defined in this Section) within twelve (12) months after a Change in Control,
you would not be required to repay to the Company the Repayment Amount. Any
Repayment Amount must be paid within thirty (30) days after your last date of
employment with the Company. You agree that you will sign any additional
agreement or document that the Company deems necessary with respect to enforcing
its right to receive the Repayment Amount.

For all purposes under this letter agreement (except as otherwise specified),
the following terms as used in this Section 5 shall have the meanings ascribed
to the below:

“Involuntary Termination without Cause” means either (a) involuntary discharge
by the Company for reasons other than Cause (as defined below) or (b) voluntary
resignation following: (i) the assignment to you or removal of any duties or
responsibilities which result in the material diminution of your position;
provided, however, that the acquisition of the Company and subsequent conversion
of the Company to a division or unit of the acquiring corporation will not by
itself result in a diminution of your position; (ii) a reduction in your annual
base salary by greater than ten percent (10%), except to the extent the base
salaries of all other executive officers of the Company are reduced by the same
or greater percentage; or (iii) a relocation of the Company’s principal
executive offices to a location outside the San Francisco Bay Area.

 

Page 3 of 7



--------------------------------------------------------------------------------

William Houghton, M.D.

 

“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, (b) a material breach of any
agreement between you and the Company, (c) a failure to comply with the
Company’s written policies or rules after 30 days’ written notice that you must
comply, (d) conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof, (e) gross negligence
or willful misconduct (f) insubordination, or (g) any repeated failure to
perform assigned duties.

6. Change in Control. You will be entitled to the benefits provided in the
Company’s amended and restated Executive Change in Control Severance Benefit
Plan (the “Plan”), a copy of which is enclosed, in the event of a Change in
Control (as defined in the Plan.

7. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. Enclosed, for your
reference, is a Summary of Current Employee Benefits. The Company reserves the
right to modify, change, or discontinue all or part of these benefits at any
time at its sole discretion.

8. Stock Option. Subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 140,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is granted. The option will be subject to the terms
and conditions applicable to options granted under the Company’s 2003 Equity
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. You will vest in twenty-five percent (25%) of the option
shares after twelve (12) months of continuous service, and the balance will vest
in equal monthly installments over the next thirty-six (36) months of continuous
service, as described in the applicable Stock Option Agreement.

9. Background Screen. This employment offer is contingent upon successful
results from background screening of any and all of your applicable driving and
criminal records and verification of your social security number, college
degree(s), and recent employment. By signing this letter you consent to the
Company conducting such screening.

10. Employee Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Proprietary Information and
Inventions Agreement, a copy of which is enclosed.

11. Proof of Authorization to Work in the United States. As required by law,
your employment with the Company is contingent upon your providing legal proof
of your identity and authorization to work in the United States. Enclosed, for
your reference, is the I-9 document that you will be required to complete on
your first day of employment. Please refer to this document and bring the
correct identification with you.

 

Page 4 of 7



--------------------------------------------------------------------------------

William Houghton, M.D.

 

Failure to provide proper identification may delay placement on payroll and
ultimately result in mandatory termination.

12. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and the Chief Executive Officer of
the Company.

13. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company you also will not assist any person or entity in
competing with the Company or in preparing to compete with the Company. In
addition, while you render services to the Company and for one (1) year
thereafter, you will not engage in, and will not assist any person or entity in,
soliciting, recruiting, or hiring away from the Company any employees or
consultants of the Company.

14. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law. Enclosed, for your reference, is the
W-4 tax withholding form that you will be required to complete on your first day
of employment.

15. Arbitration. You and the Company agree to waive any rights to a trial before
a judge or jury and agree to arbitrate before a neutral arbitrator any and all
claims or disputes arising out of this letter agreement and any and all claims
arising from or relating to your employment with the Company, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration will take place in San Mateo County or, at your
option, the

 

Page 5 of 7



--------------------------------------------------------------------------------

William Houghton, M.D.

 

county in which you primarily worked with the Company at the time when the
arbitrable dispute or claim first arose.

You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court. Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.

The foregoing notwithstanding, this arbitration provision does not apply to
workers’ compensation or unemployment insurance claims.

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

16. Entire Agreement. This letter agreement, together with the Employee
Proprietary Information and Inventions Agreement, supersedes and replaces any
prior agreements, representations or understandings, whether written, oral or
implied, between you and the Company.

******

Continued on next page.

 

Page 6 of 7



--------------------------------------------------------------------------------

William Houghton, M.D.

 

We hope that you will accept our offer to join the Company. This offer is
contingent upon your acceptance by July 10, 2008 and upon your starting work
with the Company on or before September 8, 2008; however, we expect you to use
your best efforts to start by August 13, 2008 so that you may attend the
Company’s Board of Directors Meeting scheduled on that date. Please call Michael
Kranda at 650-246-6969 with your decision. Please indicate your acceptance of
this offer by signing both copies of this offer letter and returning one
original to me in the enclosed Federal Express envelope. The other original of
the offer letter is for your files. In addition, please fax your acceptance to
our confidential fax machine. The facsimile number is 650-246-6945. Please, also
sign the two copies of the Proprietary Information and Inventions Agreement and
return one of each with the offer letter in the enclosed Federal Express
envelope.

I await a positive response and anticipate the valuable contribution that you
will make to Anesiva.

Very truly yours,

 

ANESIVA, INC.

  /s/ Michael Kranda By:  

Michael Kranda

President and Chief Executive Officer

 

I have read, and accept and agree to, this letter agreement:

/s/ William Houghton, M.D.

Signature of William Houghton, M.D.

Start Date: September 1, 2008

Dated: July 10, 2008

cc: Michael Kranda

Enclosures:

Executive Change in Control and Severance Plan

Summary of Current Employee Benefits

Employee Proprietary Information and Inventions Agreement

I-9 Form

W-4 Form

Federal Express return envelope

 

Page 7 of 7